United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1487
                                   ___________

Jack R. Hammack; Shirley O.             *
Hammack,                                *
                                        *
            Plaintiffs-Appellants,      *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Western
James C. Lieber, Jr.                    * District of Missouri.
                                        *
            Defendant-Appellee,         *       [UNPUBLISHED]
                                        *
Mark Twain Bank, of Kansas City,        *
                                        *
            Defendant.                  *
                                   ___________

                             Submitted: April 10, 2000

                                  Filed: April 19, 2000
                                   ___________

Before McMILLIAN and FAGG, Circuit Judges, and ROSENBAUM,* District Judge.
                            ___________

PER CURIAM.

      Jack R. Hammack and Shirley O. Hammack (collectively the Hammacks) appeal
an adverse grant of summary judgment in their diversity action against attorney James

      *
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
C. Lieber, Jr. to recover damages after losing their investment in unregistered farm
securities. Contrary to the Hammacks' view that their complaint asserted claims against
Lieber for breach of fiduciary duty and negligent and fraudulent misrepresentation, the
district court concluded the Hammacks' claim was one for legal malpractice and granted
summary judgment because the Hammacks failed to present expert testimony that
Lieber's conflicts of interest breached the standard of care for attorneys in Missouri and
that his malpractice caused their damage.

       We review the district court's grant of summary judgment under a well-
established standard. Because this is a diversity action, we review de novo questions
of state law. After de novo review, we conclude the grant of summary judgment was
proper for the reasons stated by the district court and the record supports the district
court's ruling. We are also satisfied the district court did not abuse its discretion in
denying the Hammacks' motion to name a legal expert nearly a year after the deadline
for expert disclosure had passed and just two days before the closure of discovery.
Because our review involves the application of established principles of state law and
the parties' submissions show they are thoroughly familiar with the issues before the
court, we conclude a comprehensive opinion in this diversity case would serve no
useful precedential purpose. We thus affirm the district court without further
discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-